EXHIBIT 10(i) SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER NON-PLAN COMPENSATION Non-Employee Directors Non-employee directors of the Company are each paid $18,000 per year for their services.The Chairmen of the Board of Directors and of the Audit Committee, Compensation Committee, and Nominating and Governance Committee of the Board each receive an additional $3,000 per year for their duties as chair of the relevant committees. Executive Officers The annual salaries of the executive officers for 2010 are as follows: Matthew Boyle, President and Chief Executive Officer British Pounds 149,000 Paul N.
